Exhibit 10.4
EXECUTION VERSION
AMENDMENT TO PLEDGE, SECURITY AND SUBORDINATION AGREEMENT
THIS AMENDING AGREEMENT is made as of March 26, 2010 by ROYAL GOLD, INC., as
Debtor;

TO:     Name: HSBC Bank USA, National Association
Address: 452 Fifth Avenue, New York, New York 10018
Attention: Mr. Bill Edge
Facsimile: (212) 525-6581
E-mail: bill.edge@us.hsbc.com


WHEREAS:

A.   Royal Gold, Inc. (the “Debtor”), is a party to a pledge, security and
subordination agreement (the “Pledge Agreement”) dated as of January 20, 2010,
made in favour of HSBC Bank USA, National Association (the “Agent”) for the
benefit of itself and the Lenders (as defined below).   B.   The parties to the
Pledge Agreement wish to amend it in accordance with the terms and conditions
set out herein.

NOW THEREFORE for good and valuable consideration, the receipt and adequacy of
which is acknowledged, the parties agree as follows:
1. One Agreement. This amending agreement amends the Pledge Agreement. This
amending agreement and the Pledge Agreement shall be read, interpreted,
construed and have effect as, and shall constitute, one agreement with the same
effect as if the amendments made by this amending agreement had been contained
in the Pledge Agreement as of the date of this amending agreement.
2. Credit Documents. All references to the Pledge Agreement in each of the
Credit Documents shall hereinafter refer to the Pledge Agreement as amended
hereby. This amendment and all other Instruments executed and delivered by any
Credit Party in connection with this amending agreement are and shall be deemed
to be Credit Documents for all purposes.
3. Defined Terms. In this amending agreement, unless something in the subject
matter or context is inconsistent:

  (a)   terms defined in the description of the parties or in the recitals
hereto have the respective meanings given to them in the description or recitals
hereto, as applicable; and     (b)   all other capitalized terms have the
respective meanings given to them in the Pledge Agreement as amended by this
amending agreement.

Amendment to Pledge Agreement — Royal Gold, Inc.

 



--------------------------------------------------------------------------------



 



-2-
4. Headings: The headings of the sections of this amending agreement are
inserted for convenience of reference only and shall not affect the construction
or interpretation of this amending agreement.
5. References. All references to Sections or Schedules, unless otherwise
specified, are to Sections or Schedules of the Pledge Agreement.
6. Amendments.
     (a) Recital A of the Pledge Agreement is hereby deleted in its entirety and
replaced with the following:

    A. Pursuant to that certain Term Loan Facility Agreement dated as of
January 20, 2010 (as amended and restated on March 26, 2010 and as further
amended, restated, modified, revised, supplemented, extended, continued or
replaced from time to time in accordance with its terms, the “Loan Agreement”)
by and among Royal Gold, as borrower, Royal Gold Chile Limitada, a Chilean
limited liability company, as a guarantor, High Desert Mineral Resources, Inc.,
a corporation organized and existing under the laws of Delaware, as a guarantor,
RGLD Gold Canada, Inc., a corporation organized and existing under the laws of
British Columbia, Canada, as a guarantor (“RGLD Canada”), HSBC Bank, as a
lender, THE BANK OF NOVA SCOTIA (“Scotia”), as a lender, and those banks and
financial institutions identified as a “Lender” on the signature pages of such
Loan Agreement and such other banks or financial institutions as may from time
to time become parties to such Loan Agreement, as lenders (the “Additional
Lenders”) (with each of HSBC Bank, Scotia, and the Additional Lenders
individually referred to herein as a “Lender” and collectively as “Lenders”),
the Secured Party, as administrative agent for the Lenders thereunder and HSBC
Securities (USA) Inc., a corporation incorporated and existing under the laws of
the United States, as the sole lead arranger. Capitalized terms not otherwise
defined herein shall have the meanings set forth in the Loan Agreement.

7. Representations. The Debtor represents and warrants that, as at the date of
this amending agreement and assuming that the amendments made to the Pledge
Agreement have become effective, no Event of Default has occurred and is
continuing and the representations and warranties contained in Section 5 of the
Pledge Agreement are true and correct.
8. Confirmation. The parties hereto acknowledge, agree and confirm that, except
as otherwise provided for in this amending agreement, the Pledge Agreement shall
remain unamended and in full force and effect in accordance with its terms and
conditions after giving effect to this amending agreement.
9. Binding Nature: This amending agreement shall enure to the benefit of and be
binding upon the parties hereto and their respective successors and permitted
assigns.
Amendment to Pledge Agreement — Royal Gold, Inc.

 



--------------------------------------------------------------------------------



 



-3-
10. Governing Law: This amending agreement shall be governed by, and interpreted
in accordance with, the laws in force in the Province of British Columbia,
including the federal laws of Canada applicable therein.
11. Conflicts: If, after the date of this amending agreement, any provision of
this amending agreement is inconsistent with any provision of the Pledge
Agreement, the relevant provision of this amending agreement shall prevail.
12. Counterpart and Facsimile: This amending agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same instrument. Delivery of
an executed signature page to this amending agreement by any party by facsimile
or other electronic form of transmission shall be as effective as delivery of a
manually executed copy of this amending agreement by such party.
[Signatures on the next following pages]
Amendment to Pledge Agreement — Royal Gold, Inc.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF the undersigned has caused this amending agreement to be
duly executed as of the date first written above.

                                ROYAL GOLD, INC.  
 
                 
Address:
  1660 Wynkoop Street       By:    /s/ Stefan Wenger  
 
                 
 
  Suite 1000         Name:  Stefan Wenger  
 
  Denver, CO         Title:    CFO and Treasurer  
 
  80202-1132              
Attention:
  Kevin Rohnstock              
Facsimile:
  303-595-9385              

Amendment to Pledge Agreement — Royal Gold, Inc.

 